               Case 14-50333-btb          Doc 417      Entered 10/02/18 23:10:03            Page 1 of 1
NVB 9037 (Rev. 2/16)


                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEVADA


 IN RE:                                                          BK−14−50333−btb
                                                                 CHAPTER 7
 ANTHONY THOMAS

 WENDI THOMAS
                                                                 NOTICE OF FILING OFFICIAL
                                    Debtor(s)                    TRANSCRIPT AND OF DEADLINES
                                                                 RELATED TO RESTRICTION AND
                                                                 REDACTION




NOTICE IS GIVEN that a transcript has been filed on October 2, 2018 as referenced in the following document:


415 − Amended Transcript regarding Hearing Held on 09/13/18. The transcript may be viewed at the Bankruptcy
Court Clerk's Office. For additional information, you may contact the Transcriber Access Transcripts, LLC,
Telephone number 855−873−2223. Purchasing Party: Judge Beesley. Redaction Request Due By 10/23/2018.
Redacted Transcript Submission Due By 11/2/2018. Transcript access will be restricted through 12/31/2018.
(ACCESS TRANSCRIPTS, LLC)


The deadline for filing a Request for Redaction is October 23, 2018.

If a Request for Redaction is filed, the redacted transcript is due November 2, 2018. If no such request is filed, the
transcript may be made available for remote electronic access upon expiration of the restriction period, which is
December 31, 2018, unless extended by court order.

To review the transcript for redaction purposes, you may purchase a copy from the transcriber, or you may view the
document at the clerk's office public terminal. The transcriber's contact information is available on the case docket, or
by calling the Help Desk at 1−866−232−1266. You may review the court's transcript policy on its web site:
www.nvb.uscourts.gov.



Dated: 10/2/18


                                                             Mary A. Schott
                                                             Clerk of Court
